Judge Williams
I was present at the last term, and I was then very strongly of opinion, that from the day of the date, was exclusive, but I have since altered that opinion. in law there is no fraction of a day — date signifies, the day on which an instrument is delivered; and t© say from the date, is the same thing as to say from the day of the date, and from the date is inclusive — from henceforth, is inclusive — but it can oniy mean from this day when the instrument is delivered; therefore from henceforth, from the date, and from the day of the date, must all mean the same thing; and the first of them is admitted, on all hands, to be inclusive. — Judge Ashe— From, is either inclusive or exclusive, as intended by the party at the time of making it — from such a town to such a town, in respect of distance, must mean inclusive; otherwise in the computation of distance, the space that these towns occupy will not be computed at all. It is soused in holy writ, “From everlasting to everlasting thou art God.” So also in poetry,
Great Jove laughs from his imperial throne—
«To hear the mortals boast of prowess not their own.”
Moreover the case cited from Cowper was intended to form a general rule, and to settle the law for the future; and is peculiarly recognized in Mmmington as settling *135the law in cases in ejectment, and establishing the antient distinction between the terms from the date, and from the day of the date.—Et per curium—The declaration is suilicient.
Note.—In the argument of this case, it tras argued, that the words coming after the “ Scilicet,” where the ouster is described, should reji cted, and the W"iJ “ afterwards’ only retained. In which case it would read thus, to have and to hold from the said 15th day of September, for and during the term of five, years, and afterwards the casual ejector entered — omitting the words, to wit, on the same fifteenth dav of September, in the year aforesaid; and for this were cited Hull, Nisi Prius 106. [Cro. Jac. 96.] and some cases from Espinasse; and also that omissions in a declaration in ejectment, arc amendable —and autliorties were cited to this pointbut the Court being of opinion tor Ihe first point made in the argument, they gave no opinion on these.
Note. — Vide Adams on Ejectment, note to page 199, where the case of Pugh v. Duke of Leeds, Cowper 714, is considered as decisive of the question agitated in this case.